DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
	Claims 1-20 are pending 
	Applicant provided information disclosure statement (IDS)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method and system.


Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claim 10 and 19 recite the limitations of for each company in some set of companies, setting a rating score for the company to a baseline rating score; analyzing employment history information indicated in member profiles of an online system to identify, for a specific time period, each occurrence of a qualifying employee transition from one company in the set of companies to another company in the set of companies; for each occurrence of a qualifying employee transition occurring during the specific time period, increasing the rating score of a company at which the employee was hired as part of the qualifying employee transition, and decreasing the rating score of a company from which the employee departed as part of the qualifying employee transition, wherein the magnitude of the increase to the rating score of the company at which the employee was hired and the magnitude of the decrease of the rating score of the company from which the employee departed are dependent upon the difference in the rating scores of the company at which the employee was hired and the company from which the employee departed; and responsive to a request to view a rating score of a particular company, presenting the rating score of the particular company in a user interface.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a machine readable medium, processor and interface, the claims language encompasses a user 

The claims also deal with employee behaviors/management (See para 0001-0002 in Applicant’s specification) which deals with certain methods of organizing human activity ((business relations) managing personal relationships/behaviors or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of system, processor, user interface, and machine readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe exclusions when determining the rating score for a company. The dependent claims also talk about how the data is presented such as by a line chart. The dependent claims also talk about weighing factors when determining a rating score.

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element. 
Claim 1 further recites user interface, and online system 
Claim 10 recites machine readable medium, processor, system, online system 
Claims 19 states method, however method is not considered an additional element
Claim 19 further recites user interface, and  online system
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specification state general purpose computer configurations as seen in para 0047-0048.  
When looking at the additional elements in combination, the applicant’s specification merely states general purpose computer configurations as seen in para 0047-0048. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 1, 2, 4, 5, 7, 10, 11, 13, 14, 16, and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al. (US20180285823A1) herein Kenthapadi in view of Carter (US20160110672A1). 

Regarding claim 1 and similarly claim 10, Kenthapadi teaches 
A computer-implemented method (See abstract- Methods, systems, and computer programs are presented for ranking and presenting companies that are experiencing high growth in positions fulfill able by a user in response to a search for the user.) 

A system comprising: a machine-readable medium storing instructions, which, when executed by a computer processor, cause the system to: (See abstract- Methods, systems, and computer programs are presented for ranking and presenting companies that are experiencing high growth in positions fulfill able by a user in response to a search for the user.) (See para 0122-The machine 1400 may include processors 1404, memory/storage 1406, and 110 components 1418, which may be configured to communicate with each other such as via a bus 1402.) 

for each company in some set of companies, setting a rating score for the company (See para 0028- The method also includes operations to rank the companies based on the position growth scores and operations for presenting the jobs within a high-growth companies group area in an order based on the ranking.) This shows companies are given a position growth score and ranked. The set of companies are based on a search.
 
However Kenthapadi doesn’t teach baseline score, Carter teaches rating score for the company to a baseline rating score (See para 0158-The valuations 604, for the score of the requested business.) This shows the systems uses a baseline for scoring a requested business. 
Kenthapadi and Carter are analogous art because they are from the same problem solving area of evaluating a business/company. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Carter because Kenthapadi could also use baseline scoring when scoring the companies. Using baseline scoring would allow the system to look at similar businesses in similar industries to better gauge a score for a company. This would allow more data to be used when scoring a company because it is not just based on the company itself but other comparative companies. 

Kenthapadi further teaches  analyzing employment history information indicated in member profiles of an online system to identify, for a specific time period, each occurrence of a qualifying employee transition from one company in the set of companies to another company in the set of companies (See figure 9c and para 0081- FIG. 9C is a diagram that depicts a group of proxy members joining a company and another group of proxy members leaving the company during the predetermined period of time, and how a position growth score is calculated, ) This shows employment history with proxy members for a predetermined time period. This shows proxy members transition from one 944 of other members on the social network. Based on these similarity values, the system determines which of members of the social network are proxy members 950)
for each occurrence of a qualifying employee transition occurring during the specific time period, increasing the rating score of a company at which the employee was hired as part of the qualifying employee transition (See para 0081- FIG. 9C focuses on proxy members who are joining company B (inbound) 930 compared to proxy members who are leaving company 13 (outbound) 936 during a predetermined period of time. These inbound transitions 912 and outbound transitions 924 show proxy members 930, 936 migrating from other employment positions 923 and to other employment positions 934 (e.g., any employment position other than company B, including unemployment). Based on these transitions, the system calculates a position growth score that reflects a growth population 915 or an attrition population 932 of proxy members at company B.) (See para 0085- In the example of FIG. 9C, the 5 proxy members joining the company have a summed position growth score of 68.25) This show for the 5 proxy members that were hired by company B, the growth score was increased by 68.25. 

and decreasing the rating score of a company from which the employee departed as part of the qualifying employee transition  (See para 0085- In the 160 of 46. )  This shows when an employee transitions out of a company the growth score was decreased 22.25. 

From the example above and para 0079 and Fig. 9B/9C  (Further, some proxy members may leave company A for company B 926, or may leave company B for company A 928.) When an employee leaves company A, company A’s growth score will decrease and when that employee joins company B, company B’s growth score will increase. 


wherein the magnitude of the increase to the rating score of the company at which the employee was hired and the magnitude of the decrease of the rating score of the company from which the employee departed are dependent upon the difference in the rating scores of the company at which the employee was hired and the company from which the employee departed  The amount of the increase and the amount of the decrease can all be equal with no difference as seen here with respect to different companies (See fig. 9B) (See para 0082- In the example shown in FIG. 9C, 5 proxy members are part of the growth population 915 and 5 proxy members are part of the attrition population 936. If all proxy members were valued equally, the system would determine that company B displays no growth and no attrition since the same number of employees have 
The amount of the increase and the amount of the decrease can be different as well with respect to different companies.  Company growth scores can have different variables with respect to different members leaving or being added. Company A can have different score when a person leave and when they join compared to Company B. The art provides an example for Company B equation (See para 0083 and 0084- In some example embodiments, the position growth score (PUS) for a company B associated with a member M1 over a period of time may be calculated according to the following equation:PGSM1,B=∝1 ·S M1P1+∝2 ·S M1P2+∝3 ·S M1P3+ . . . +∝n ·S M1,Pn Within the above formula, PGSM1,B represents the position growth score for the searching member M1 at the company B, SM1,Pi represents the similarity value between M1 and proxy member Pi, and at represents a dampening coefficient applied to each of the similarity values based on additional factors associated with the proxy member as described above, such as the number of proxy members relative to the size of the company, the job titles of proxy members within the company, and how recently the proxy member has transitioned to or from the company. In some embodiments, the proxy members leaving a company are given a negative dampening coefficient, causing a negative effect on the position growth score.
Kenthapadi further teaches and responsive to a request to view a rating score of a particular company, presenting the rating score of the particular company in a user interface (See fig. 9D) Figure 9D shows based on a search request to see company ratings with respect to jobs, presentation of the ranked company scores are given in items 954 and 956. An Example of them shown on interface is seen in Figure 5A. 

Regarding claim 2 and similarly claim 11, Kenthapadi teaches 

excluding as a qualifying employee transition any employee transition that occurred after an employee was employed with a company for a duration of time less than some threshold duration of time, according to the member profile of the employee. Kenthapadi talks about looking at a period of time. Kenthapadi is capable of excluding certain transition with respect to time. (See para 0029- Further, the determining of the position growth score for a company may be based on the similarity values of proxy members that joined the company during a predetermined period of time and proxy members that left the company during the predetermined period of time.) (See para 0062- predetermined time period (in this example display, the time period is 30 days, but other periods may be used, such as a week, six months, a year, two years, etc.).)  For example if predetermined period of time was hiring or departing 2 years ago and onward, the system would exclude recent hires such as past 30 days since this happened after 2 years and the duration of time is less than 2 years since they were hired. Proxy members in addition are associated with their member online profiles as already taught in the independent claims. 

Regarding claim 4 and similarly claim 13, Kenthapadi teaches 
further comprising: excluding as a qualifying employee transition any employee transition by an employee, who, according to the member profile of the employee, transitioned to, or transitioned from, a company that is not in the set of companies.  (See para 0050- The search section 404, in some example embodiments, includes two boxes for entering search parameters: a keyword input box for entering any type of keywords for the search (e.g., job title, company name, job description, skill, etc.), and a geographic area input box for entering a geographic area for the search (e.g., New York).) The art can exclude any employee transition that is not relevant to the user such as not being in the set of companies the user searched for with the search capability of the art. For example if the user searched for web designer job in New York, the presentation of the ranking of the companies would develop a growth score for set of companies which includes employee transition of that set of companies. The system would exclude employee transitions that are not about web developer jobs in the New York area (i.e. not in the set of companies). 

Regarding claim 5 and similarly claim 14, Kenthapadi teaches 
further comprising: applying a weighting factor to the magnitude of the increase to the rating score of the company at which the employee was hired, the weighting factor dependent upon the size of the company at which the employee was hired. (See para 0082- However, additional factors beyond the number of 160 and the proxy members, the number of proxy members relative to the size of the company, the job titles of proxy members within the company, how recently a proxy member has transitioned to or from the company, etc.) This shows additional weighing factors are seen that modify the position growth score. The weighing factor can be dependent on ratio of proxy members to size of company which means the weighing factor are dependent on size of company. 

Regarding claim 7 and similarly claim 16, Kenthapadi teaches 

further comprising: applying a weighting factor to the magnitude of the increase to the rating score of the company at which the employee was hired, the weighting factor dependent upon a job title or job function of the employee that was hired, as determined from the member profile of the employee.  Kenthapadi teaches weighing factors in para 0082 that influence the rating score (i.e. growth score), this also includes certain information which includes job title of the proxy members, this can increase or decrease the growth score (See para 0082-  However, additional factors beyond the number of proxy members may affect the position growth score, such as a skill set similarity between the searching member 160 and the proxy members, the number of proxy members relative to the size of the company, the job titles of proxy members within the 

Regarding claim 18 , the arts above teach the limitations of claim 8, However Kenthapadi further teaches 
receiving a request to view a rating score of a specific company; and responsive to the request, presenting via a user interface… indicating the rating score of the specific company and the rating scores of some subset of other companies (See fig. 9D) Figure 9D shows based on a search request to see company ratings with respect to jobs, presentation of the ranked company scores are given in items 954 and 956. An Example of them shown on interface is seen in Figure 5A. Figure 5A includes companies and their rating score. 
However Kenthapadi doesn’t teach a line chart. That is seen in Carter, Carter teaches line chart…at various moments in time (See figure 24) This shows a line graph with data relating to various moments in time. 

Kenthapadi and Carter are analogous art because they are from the same problem solving area of evaluating a business/company. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Carter because Kenthapadi could also use baseline scoring when scoring the companies. Using baseline scoring would allow the system to look at similar businesses in similar industries to better gauge a score for a company. This would allow more data to be 

Regarding claim 19, Kenthapadi teaches 

A computer-implemented method (See abstract- Methods, systems, and computer programs are presented for ranking and presenting companies that are experiencing high growth in positions fulfill able by a user in response to a search for the user.)

for each company in some set of companies, setting a rating score for the company (See para 0028- The method also includes operations to rank the companies based on the position growth scores and operations for presenting the jobs within a high-growth companies group area in an order based on the ranking.) This shows companies are given a position growth score and ranked. The set of companies are based on a search.
 
However Kenthapadi doesn’t teach baseline score, Carter teaches rating score for the company to a baseline rating score (See para 0158-The valuations of other, larger companies in the same industry as the business of the requesting user may then serve as a baseline, at step 604, for the score of the requested 
Kenthapadi and Carter are analogous art because they are from the same problem solving area of evaluating a business/company. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Carter because Kenthapadi could also use baseline scoring when scoring the companies. Using baseline scoring would allow the system to look at similar businesses in similar industries to better gauge a score for a company. This would allow more data to be used when scoring a company because it is not just based on the company itself but other comparative companies. 

Kenthapadi further teaches  analyzing employment history information indicated in member profiles of an online system to identify, for a specific time period, each occurrence of a qualifying employee transition from one company in the set of companies to another company in the set of companies (See figure 9c and para 0081- FIG. 9C is a diagram that depicts a group of proxy members joining a company and another group of proxy members leaving the company during the predetermined period of time, and how a position growth score is calculated, ) This shows employment history with proxy members for a predetermined time period. This shows proxy members transition from one company to another company. Proxy members are members with online profiles (See para 0061- Proxy members are those members of the social network) (See 944 of other members on the social network. Based on these similarity values, the system determines which of members of the social network are proxy members 950)
for each occurrence of a qualifying employee transition occurring during the specific time period, increasing the rating score of a company at which the employee was hired as part of the qualifying employee transition (See para 0081- FIG. 9C focuses on proxy members who are joining company B (inbound) 930 compared to proxy members who are leaving company 13 (outbound) 936 during a predetermined period of time. These inbound transitions 912 and outbound transitions 924 show proxy members 930, 936 migrating from other employment positions 923 and to other employment positions 934 (e.g., any employment position other than company B, including unemployment). Based on these transitions, the system calculates a position growth score that reflects a growth population 915 or an attrition population 932 of proxy members at company B.) (See para 0085- In the example of FIG. 9C, the 5 proxy members joining the company have a summed position growth score of 68.25) This show for the 5 proxy members that were hired by company B, the growth score was increased by 68.25. 

and decreasing the rating score of a company from which the employee departed as part of the qualifying employee transition  (See para 0085- In the example of FIG. 9C, the 5 proxy members joining the company have a summed position growth score of 68.25 and the 5 proxy members leaving the company 160 of 46. )  This shows when an employee transitions out of a company the growth score was decreased 22.25. 

From the example above and para 0079 and Fig. 9B/9C  (Further, some proxy members may leave company A for company B 926, or may leave company B for company A 928.) When an employee leaves company A, company A’s growth score will decrease and when that employee joins company B, company B’s growth score will increase. 


wherein the magnitude of the increase to the rating score of the company at which the employee was hired and the magnitude of the decrease of the rating score of the company from which the employee departed are dependent upon the difference in the rating scores of the company at which the employee was hired and the company from which the employee departed  The amount of the increase and the amount of the decrease can all be equal with no difference as seen here with respect to different companies (See fig. 9B) (See para 0082- In the example shown in FIG. 9C, 5 proxy members are part of the growth population 915 and 5 proxy members are part of the attrition population 936
The amount of the increase and the amount of the decrease can be different as well with respect to different companies.  Company growth scores can have different variables with respect to different members leaving or being added. Company A can have different score when a person leave and when they join compared to Company B. The art provides an example for Company B equation (See para 0083 and 0084- In some example embodiments, the position growth score (PUS) for a company B associated with a member M1 over a period of time may be calculated according to the following equation:PGSM1,B=∝1 ·S M1P1+∝2 ·S M1P2+∝3 ·S M1P3+ . . . +∝n ·S M1,Pn Within the above formula, PGSM1,B represents the position growth score for the searching member M1 at the company B, SM1,Pi represents the similarity value between M1 and proxy member Pi, and at represents a dampening coefficient applied to each of the similarity values based on additional factors associated with the proxy member as described above, such as the number of proxy members relative to the size of the company, the job titles of proxy members within the company, and how recently the proxy member has transitioned to or from the company. In some embodiments, the proxy members leaving a company are given a negative dampening coefficient, causing a negative effect on the position growth score.
Kenthapadi further teaches and responsive to a request to view a rating score of a particular company, presenting…the rating score of the particular company (See fig. 9D) Figure 9D shows based on a search request to see company ratings with respect to jobs, presentation of the ranked company scores 
However Kenthapadi doesn’t teach a line chart. That is seen in Carter, Carter teaches line chart with at least one line in the line chart…over time (See figure 24) This shows a line graph with data relating to various moments in time. 

Kenthapadi and Carter are analogous art because they are from the same problem solving area of evaluating a business/company. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Carter because Kenthapadi could also use baseline scoring when scoring the companies. Using baseline scoring would allow the system to look at similar businesses in similar industries to better gauge a score for a company. This would allow more data to be used when scoring a company because it is not just based on the company itself but other comparative companies. Kenthapadi could also present the data in 5A with respect to a line graph showing the various companies and their score with respect to a time axis seen in Carter. 

Regarding claim 20, Kenthapadi teaches 

representing the rating scores of other companies 
However Kenthapadi doesn’t teach a line chart. That is seen in Carter, Carter teaches line chart with one or more lines in the line chart…over time (See figure 24) This shows a line graph with data relating to various moments in time. 

Kenthapadi and Carter are analogous art because they are from the same problem solving area of evaluating a business/company. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Carter because Kenthapadi could also use baseline scoring when scoring the companies. Using baseline scoring would allow the system to look at similar businesses in similar industries to better gauge a score for a company. This would allow more data to be used when scoring a company because it is not just based on the company itself but other comparative companies. Kenthapadi could also present the data in 5A with respect to a line graph showing the various companies and their score with respect to a time axis seen in Carter. 


Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al. (US20180285823A1) herein Kenthapadi in view of Carter (US20160110672A1) in further view of Gupta et al. (US20170103366A1) herein Gupta. 
Regarding claim 3  and similarly claim 12, the arts above teach the limitations of claim 1 and 10, however they do not teach 

excluding as a qualifying employee transition any employee transition by an employee, who, according to the member profile of the employee, was employed with contractor status or employed on a less than full-time basis 

However Gupta teaches excluding as a qualifying employee transition any employee transition by an employee, who, according to the member profile of the employee, was employed with contractor status or employed on a less than full-time basis  (See para 0044- For example, cloud server 220 may receive information causing cloud server 220 to exclude an employee with a tenure at the company less than a particular quantity of years, an employee with a performance rating less than average among peers of the employee, an employee scheduled for retirement or managed attrition, an employee of a subcontracting company, an employee of a particular seniority level (e.g., an executive), a temporary employee, an intern employee, or the like.) This shows the system can exclude certain employees such as contract or temporary employee. 

Kenthapadi and Gupta are analogous art because they are from the same problem solving area of employee attrition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Gupta because Kenthapadi could also not only filter based on a predetermine period of time but also by the kind of employee the proxy members were. Having this capability would allow the .  

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al. (US20180285823A1) herein Kenthapadi in view of Carter (US20160110672A1) in further view of Varghese et al. (US20160314418A1) herein Varghese. 


Regarding claim 6  and similarly claim 15, the arts above teach the limitations of claim 1 and 10, however they do not teach

further comprising: applying a weighting factor to the magnitude of the increase to the rating score of the company at which the employee was hired, the weighting factor dependent upon a level of seniority of the employee that was hired, as determined from the member profile of the employee.
Kenthapadi teaches weighing factors in para 0082 that influence the rating score (i.e. growth score), but does not teach seniority. That is seen in Varghese. Varghese teaches 
further comprising: applying a weighting factor to the magnitude of the increase to the rating score of the company at which the employee was hired, the weighting factor dependent upon a level of seniority of the employee that was hired, as determined from the member profile of the employee. (See para 0067- In one preferred embodiment, the employee grade or employee tenure in a given 

Kenthapadi and Varghese are analogous art because they are from the same problem solving area of employee attrition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Varghese because Kenthapadi could also incorporate proxy member’s seniority when determining the growth score. Having insight into the seniority gives better insight if senior people are leaving/being added to the company or new people are being added/leaving a company. This makes the growth score more robust because it is looking at detailed information about the proxy members. 

Claim 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al. (US20180285823A1) herein Kenthapadi in view of Carter (US20160110672A1) in further view of Baig et al. (US20150287051A1) herein Baig. 

Regarding claim 8  and similarly claim 17, the arts above teach the limitations of claim 1 and 10, However Kenthapadi further teaches 

analyzing employment history information indicated in member profiles of an online system to identify, for an additional time period, each occurrence of a qualifying employee transition from one company in the set of companies to another company in the set of companies (See figure 9c and para 0081- FIG. 9C is a diagram that depicts a group of proxy members joining a company and another group of proxy members leaving the company during the predetermined period of time, and how a position growth score is calculated, ) This shows employment history with proxy members for a predetermined time period. This shows proxy members transition from one company to another company. Proxy members are members with online profiles (See para 0061- Proxy members are those members of the social network) (See para 0086- member profiles 944 of other members on the social network. Based on these similarity values, the system determines which of members of the social network are proxy members 950)
for each occurrence of a qualifying employee transition occurring during the additional time period, increasing the rating score of a company at which the employee was hired as part of the qualifying employee transition (See para 0081- FIG. 9C focuses on proxy members who are joining company B (inbound) 930 compared to proxy members who are leaving company 13 (outbound) 936 during a predetermined period of time. These inbound transitions 912 and outbound transitions 924 show proxy members 930, 936 migrating from other employment positions 923 and to other employment positions 934 (e.g., any employment position other than company B, including unemployment). Based on these transitions, the system calculates a position growth score that reflects a growth population 915 or an attrition 932 of proxy members at company B.) (See para 0085- In the example of FIG. 9C, the 5 proxy members joining the company have a summed position growth score of 68.25) This show for the 5 proxy members that were hired by company B, the growth score was increased by 68.25. 

and decreasing the rating score of a company from which the employee departed as part of the qualifying employee transition  (See para 0085- In the example of FIG. 9C, the 5 proxy members joining the company have a summed position growth score of 68.25 and the 5 proxy members leaving the company have a summed score of −22.25. These scores would yield a position growth score PSG for the searching member 160 of 46. )  This shows when an employee transitions out of a company the growth score was decreased 22.25. 

From the example above and para 0079 and Fig. 9B/9C  (Further, some proxy members may leave company A for company B 926, or may leave company B for company A 928.) When an employee leaves company A, company A’s growth score will decrease and when that employee joins company B, company B’s growth score will increase. 


wherein the magnitude of the increase to the rating score of the company at which the employee was hired and the magnitude of the decrease of the rating score of the company from which the employee departed are dependent upon the difference in the rating scores of the company at which the employee was hired and the company from which the employee departed  The amount of the increase and the amount of the decrease can all be equal with no difference as seen here with respect to different companies (See fig. 9B) (See para 0082- In the example shown in FIG. 9C, 5 proxy members are part of the growth population 915 and 5 proxy members are part of the attrition population 936. If all proxy members were valued equally, the system would determine that company B displays no growth and no attrition since the same number of employees have joined the company as have left the company ) For example leaving Company A would result in -1 value and joining Company B will result in +1 value. 
The amount of the increase and the amount of the decrease can be different as well with respect to different companies.  Company growth scores can have different variables with respect to different members leaving or being added. Company A can have different score when a person leave and when they join compared to Company B. The art provides an example for Company B equation (See para 0083 and 0084- In some example embodiments, the position growth score (PUS) for a company B associated with a member M1 over a period of time may be calculated according to the following equation:PGSM1,B=∝1 ·S M1P1+∝2 ·S M1P2+∝3 ·S M1P3+ . . . +∝n ·S M1,Pn Within the above formula, PGSM1,B represents the position growth score for the searching member M1 at the company B, SM1,Pi represents the similarity value between M1 and proxy member Pi, and at represents a dampening coefficient applied to each of the similarity values based on additional factors associated with the proxy member as described above, such as the number of proxy members relative to 
It would have been obvious to have modified Kenthapadi to have included where the analyses is done for an additional time period. There is no unexpected results by performing the analysis again on another time period. The outcome/action of ranking companies would be the same. (It is well settled that duplication of parts does convey not a patentable distinction. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
However Kenthapadi doesn’t teach periodic basis, however Baig teaches 
on some periodic basis, for some additional period of time, updating the rating score of each company in the set of companies (Figure 7 shows the scores are updated, see item 740.) This can be done based on a period, see para 0066 
    PNG
    media_image1.png
    111
    343
    media_image1.png
    Greyscale

Kenthapadi and Baig are analogous art because they are from the same problem solving area of company ranking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Baig because Kenthapadi would be able to rank companies based on non-obvious parameters (See para 0016-Baig). This leads to a robust company scoring, since it is looking at more data of the company. 


Regarding claim 9 , the arts above teach the limitations of claim 8, However Kenthapadi further teaches 
receiving a request to view a rating score of a specific company; and responsive to the request, presenting via a user interface… indicating the rating score of the specific company and the rating scores of some subset of other companies (See fig. 9D) Figure 9D shows based on a search request to see company ratings with respect to jobs, presentation of the ranked company scores are given in items 954 and 956. An Example of them shown on interface is seen in Figure 5A. Figure 5A includes companies and their rating score. 
However Kenthapadi doesn’t teach a line chart. That is seen in Carter, Carter teaches line chart…at various moments in time (See figure 24) This shows a line graph with data relating to various moments in time. 
Kenthapadi and Carter are analogous art because they are from the same problem solving area of evaluating a business/company. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kenthapadi’s invention by incorporating the method of Carter because Kenthapadi could also use baseline scoring when scoring the companies. Using baseline scoring would allow the system to look at similar businesses in similar industries to better gauge a score for a company. This would allow more data to be used when scoring a company because it is not just based on the company itself but other comparative companies. Kenthapadi could also present the data in 5A with 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUSTAFA IQBAL/Examiner, Art Unit 3683